department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date o f f i c e o f t h e c h i e f c o u n s e l number release date genin-131424-11 uil --------------------------- --------------------------- ------------------------ dear ---------------- i am writing in response to your letter dated date you asked why the definition of state and united_states in sec_31_3121_e_-1 of the treasury regulations does not include alaska and hawaii after their admission as states i am providing the following general information which i hope will be useful to you sec_31_3121_e_-1 of the treasury regulations states that when used in the regulations concerning federal_insurance_contributions_act fica_taxes the term state includes the district of columbia the commonwealth of puerto rico the virgin islands the territories of alaska and hawaii before their admission as states and when used with respect to services performed after guam and american samoa sec_31_3121_e_-1 states that for the regulations concerning fica_taxes the term united_states when used in a geographical sense means the several states including the territories of alaska and hawaii before their admission as states the district of columbia the commonwealth of puerto rico and the virgin islands the term state means any state that is a member of the united_states of america this includes alaska and hawaii the term united_states means the states that comprise the united_states of america this also includes alaska and hawaii the definition of state and united_states found in sec_31_3121_e_-1 of the treasury regulations expands the definition of state and united_states to include territories and possessions which are not part of the states of the united_states the use of the term includes indicates an expansion of the term from the normal definition of state and united_states this section of the regulation only expands the definition of these terms it does not provide any exclusions this regulation was originally published in treasury_decision which was published on date at that time alaska and hawaii were territories_of_the_united_states alaska was lawfully genin-131424-11 admitted as the 49th state on date and hawaii was lawfully admitted as the 50th state on date at the time of the original issuance of the regulation the regulation was drafted to expand the definition of state to include these territories as states for fica purposes this section of the regulations was amended in and after the admission of alaska and hawaii as states in the union the language before their admission as states was added to indicate that wages paid for employment performed in the states of alaska and hawaii were still subject_to fica_taxes even though their status changed from territories to states in because alaska and hawaii are part of the states of the united_states the term state and united_states includes alaska and hawaii alaska and hawaii are not excluded from the definition of these terms i hope this information is helpful if you have any questions please contact me or ------- --------------------of my staff at ----- ------------- sincerely branch chief employment_tax branch government entities tax exempt and government entities exempt_organizations employment_tax lynne camillo
